Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2021, has been considered by theexaminer. The examiner acknowledge that the references included in (IDS) do not teach the instantinvention limitation as a claimed.
Allowable Subject Matter
Claims 1, 2 and 5-20 are allowed.
The following is an examiners statement of reasons for allowance:
Regarding independert claims 1, 14 and 16, the prior art of record, alone or in cambiriation dosesnot teach, suggest, ar rencer obvicus, at least to the skilled artisan, the instant invention, specifically “the substrate is a plate merber which is formed frorn a polyimide, which has flexibility, and which has a thickness of 12 to 25 µm” and “wherein the fusion layer is a thermoplastic polyimide layer having a thickness of 3 to 12 µm”.
Claims 2, 5-13, 15 and 17 20 which depend from ane of claim 1, claim 14, or claim 15 arelikewise allowed,
Any cammenis considered necessary by anolicant mustbe submitted no later thanthe paymentof the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Suchsubmissions should be clearly labeled “Comments on Staternent of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLA whose telephone number is (571)272-4323.  The examiner can normally be reached on 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED E KERAMET-AMIRCOLAI/             Examiner, Art Unit 2856       

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856